—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea of guilty or to vacate the judgment convicting him of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and thus failed to preserve for our review his contention that the plea allocution was factually insufficient to establish a sale of the controlled substance (see, People v Crooks, 278 AD2d 931, Iv denied 96 NY2d 782). Defendant’s further contention that the plea colloquy was insufficient to establish that the crime occurred in Livingston County relates to venue rather than “territorial jurisdiction” (People v McLaughlin, 80 NY2d 466, 471; see, People v Greenberg, 89 NY2d 553, 555-556), and thus *902defendant waived that contention by pleading guilty (see, People v Hansen, 95 NY2d 227, 230-231). In any event, that contention lacks merit. The record establishes that the crime was committed in a private vehicle during the course of a trip from Monroe County to Livingston County, and prosecution of the offense is authorized “in any county through which such vehicle passed in the course of such trip” (CPL 20.40 [4] [g]). The record does not support defendant’s contention that the crime occurred in an ascertainable location and thus that the “private vehicle exception” does not apply (cf, People v Moore, 46 NY2d 1, 7-8; see generally, People v Greenberg, supra, at 557-558). Contrary to the contention of defendant, he was properly sentenced in absentia as a second felony offender (see, People v Curtis [appeal No. 1], 286 AD2d 900 [decided herewith]). (Appeal from Judgment of Livingston County Court, Cicoria, J. — Sodomy, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Lawton, JJ.